178 F.2d 402
50-1 USTC  P 9117
Hartwig N. BARUCH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 109, Docket 21419.
United States Court of AppealsSecond Circuit.
Argued Dec. 13, 1949.Decided Dec. 28, 1949.

Irwin C. Rutter, New York City, for Hartwig N. Baruch, petitioner.
Theron Lamar Caudle, and Chas. Oliphant, Assistant Attorneys General, Ellis N. Slack, A. F. Prescott and Sumner M. Redstone, Special Assistants to the Attorney General, for Commissioner of Internal Revenue, respondent.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Lazier v. United States, 8 Cir., 170 F.2d 521, and Pettit v. Commissioner, 5 Cir., 175 F.2d 195.